DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Response to Arguments

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants’ argued that (1) Singh explicitly indicates that a new network address is not added upon a request of inclusion of new network addresses on the whitelist from the user, therefore, it is not possible that the inclusion of new network addressee in Singh would be combined with the parents’ (human administrator) permission to access the website upon request as suggest in Kong.

As to point (1), Examiner respectfully disagrees, since Examiner relied on Sing for the teaching of receive an update request for updating the list of online destinations, and Kong for the step of receiving from the source node.  And in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Singh and Kong because the teaching of Kong would enable to provide a browsing environment that is both safe as well as optimized [ Kong, col 2, lines 31-33 ].

3.	As per remarks, Applicants’ argued that (2) in Kong, the message is to allow the child to ask the parent for instant permission to access the website, on the other hand, the sentence including the reason for rejection is generated after the instruction to reject the update request, therefore, Applicant respectfully submits that the timing that “a sentence including a reason for rejection” is generated in the claimed invention is differentiated from the message in Kong.

	As to point (2), Kong discloses the app and web browsers display a message to the parent that the child has made a request, the parent may also allow or deny the request in operations 440 or 442, and the server processes the parent’s response in operation 444 [ Figure 4C ], in operation 448, the browser extension may instantly notify the child that the request has been approved or denied, this may be a simple text message to inform to the child that the permissions have changed [ i.e. broadly interpreted as the sentence including the reasons for rejection is generated after the instruction to reject the update request as claimed ] [ Figure 4C; and col 8, lines 29-51 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 5, 7, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. [ US Patent Application No 2020/0145423 ], in view of Kong et al. [ US Patent No 9,172,705 ].

5.	As per claim1, Singh discloses the invention as claimed including a communication control apparatus comprising:
	a processor, configured to:
	refer to a list of online destinations in response to a request for access to an online destination from a source node and that determines whether the access is permitted or rejected [ i.e. provides and denies access to network locations depending on whether the addresses of the network locations reside on a whitelist ] [ paragraphs 0007, 0051, and 0067  ];
	receive an update request for updating the list of online destinations [ i.e. identifies new network addresses within that content and evaluates these newly identified network addresses as candidate for possible inclusion on the whitelist; and the inclusion operation to include the URL on the URL list includes providing a prompt on a user interface ] [ paragraphs 0017, 0018, and 0099 ], the update request concerning the online destination to which access has been rejected [ i.e. at least one of the set of network addresses being associated with content that is blocked ] [ paragraphs 0022, 0096, and 0099 ];
	acquires a plurality of pieces of evaluation information concerning a plurality of items for evaluating the online destination, for which the update request has been received [ i.e. perform assessments on whether these network addresses should be added to the whitelist ] [ paragraphs 0039, and 0055 ], and that calculates an evaluation value for each of the plurality of items in accordance with the plurality of pieces of evaluation information [ i.e. set of assessment values for the set of network addresses includes applying the URL scoring methodology ] [ paragraphs 0006, 0026, and 0079 ]; and
	generate a piece of decision information for each of the plurality of items, the piece of decision information reflecting a result of comparison between the evaluation value and one or more thresholds that correspond to the evaluation value [ i.e. inclusion operation to include the URL on the URL list includes adding the URL to the URL list in response to the result of the comparison operation indicating that the URL score corresponding to the URL exceeds the predefined threshold ] [ paragraphs 0017, 0019, and 0079 ].
	Singh does not specifically disclose receive from the source node.
	Kong discloses receive from the source node [ i.e. an option to allow the child to ask the parents to access the website, the request may be sent immediately to the parent, thus allowing the parent to immediately approve or deny the request ] [ 424, Figure 4A; col 2, lines 50-56; and col 8, lines 15-31 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Singh and Kong because the teaching of Kong would enable to providing a browsing environment that is both safe as well as optimized and remotely permit the child to access additional websites to further enhance the child’s experience on the Internet [ Kong, col 2, lines 28-38 ].

6.	As per claim 2, Kong discloses wherein each of the pieces of decision information has
a different display mode in accordance with the result of comparison [ Figueres 7B, 7C, 9B; col 10, lines 59-67 ].

7.	As per claim 4, Singh discloses after transmitting the at least one piece of decision information to a terminal apparatus of an administrator, update the list of online destinations if an instruction to approve the update request is received [ i.e. to allow the human admin to approve or not approve the URL for inclusion within the whitelist ] [ paragraphs 0057, 0077, and 0078 ].

8.	As per claim 5, it is rejected for similar reasons as stated above in claim 4.

9.	As per claim 7, Kong discloses wherein, after transmitting the at least one piece of decision information to a terminal apparatus of an administrator, if an instruction to reject the update request is received, the processor generates a sentence including a reason for rejection in accordance with an item that is identified by the administrator as a cause of rejection among the plurality of items, and the processor transmits the sentence to the source node [ i.e. the application will deny access and present to the child a message to that effect ] [ Figure 4C; col 8, lines 45-col 9, lines 8, and col 9, lines 49-67 ].

10.	As per claim 8, it is rejected for similar reasons as stated above in claim 7.

11.	As per claim 10, Kong discloses wherein the processor generates the sentence by
using a template in accordance with the number of items that cause the rejection [ col 7, lines 56-col 8, lines 10 ].

12.	As per claim 11, it is rejected for similar reasons as stated above in claim 10.

13.	As per claim 13, Kong discloses wherein the plurality of pieces of evaluation information include information concerning history of update requests for updating the list of online destinations submitted from the source node [ i.e. when the visits occurred, total time spent on the sites, etc... ] [ col 10, lines 30-58 ].

14.	As per claim 14, Kong discloses wherein the information concerning history includes
either the numbers of the update requests and rejections of the update requests or a ratio of the number of rejections of the update requests to the number of the update requests [ i.e. status (accessed or blocked) ] [ Figures 7A-7C; and col 10, lines 48-58 ].

15.	As per claim 15, Singh discloses wherein the processor transmits the pieces of
decision information to a terminal apparatus of an administrator who has a proficiency level higher than a reference level of proficiency concerning one of the plurality of items for which the evaluation value does not satisfy a reference level of evaluation [ i.e. by a privileged human administrator, by a specialized tool ] [ paragraphs 0040, 0057, and 0085 ].

16.	As per claim 16, Singh discloses wherein the processor transmits the pieces of
decision information to a terminal apparatus of an administrator selected by using a degree of similarity between the calculated evaluation value and a proficiency level of an administrator for each of the plurality of items [ i.e. the IT administrator of company A ] [ paragraphs 0084-0086 ].

17.	As per claim 17, Kong discloses wherein the processor transmits to a terminal
apparatus of an administrator at least one piece of past evaluation information concerning an update request on which a decision has been made, the at least one piece of past evaluation information having a degree of similarity higher than a predetermined degree of similarity to the plurality of pieces of evaluation information concerning the update request received from the source node, and the processor also transmits to the terminal apparatus of the
administrator a result of the decision that has been made [ i.e. when the visits occurred, total time spent on the sites, etc... ] [ Figures 7A-7C; and col 10, lines 48-col 11, lines 35 ].

18.	As per claim 18, Kong discloses wherein the processor generates visual
information visualized by comparing the degree of similarity of the at least one piece of past evaluation information with a threshold and transmits the visual information to the
terminal apparatus of the administrator [ i.e. display ] [ Figures 7A-7C; and col 10, lines 48-col 11, lines 35 ].

19.	As per claim 19, it is rejected for similar reasons as stated above in claim 1, furthermore, Singh discloses a terminal apparatus that displays the pieces of decision information and transmits to the communication control apparatus a result of a decision of whether
information for identifying the online destination is registered on the list, the decision being made in accordance with the pieces of decision information.an information with a threshold and transmits the visual information to the terminal apparatus of the administrator [ i.e. prompting a privileged human admin for review/approval ] [ paragraphs 0057, 0076, and 0078 ].

20.	As per claim 20, it is rejected for similar reasons as stated above in claim 1.


21.	Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. [ US Patent Application No 2020/0145423 ], in view of Kong et al. [ US Patent No 9,172,705 ], and further in view of Jung [ US Patent Application No 2015/0370899 ].

22.	As per claim 3, Singh in view of Kong does not specifically disclose wherein the different display mode has a different color.  Jung discloses wherein the different display mode has a different color [ i.e. implemented on the display by color ] [ paragraphs 0051, and 0055 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Singh, Kong and Jung because the teaching of Jung would enable to provide a method of managing a shortened URL in a communication apparatus of a user [ Jung, paragraph 0001 ].

23.	As per claim 6, it is rejected for similar reasons as stated above in claim 4.

24.	As per claim 9, it is rejected for similar reasons as stated above in claim 7.

25.	As per claim 12, it is rejected for similar reasons as stated above in claim 10.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446